Citation Nr: 0611734	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  00-06 456	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of post-operative cholecystectomy, currently 
evaluated as 10 percent disabling.

2.  Evaluation of left ear hearing loss, currently evaluated 
as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1967 to May 1970.  
He served in the Republic of Vietnam from January to March 
1968 during the Vietnam War.

This appeal arises from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  In this decision, the RO denied 
entitlement to service connection for chloracne, and 
compensable evaluations for left ear hearing loss and 
residuals of cholecystectomy.  The veteran appealed these 
determinations.

In September 2004, the Board of Veterans' Appeals (Board) 
remanded these issues for development.  The case has now 
returned for appellate consideration.

By rating decision of January 2006, the agency of original 
jurisdiction (AOJ) granted service connection for multiple 
comedones "claimed as chloracne and skin disorder secondary 
to toxic herbicides."  The veteran was informed that this 
was considered a total grant of all benefits sought on appeal 
regarding his claimed chloracne/skin disorders.  The veteran 
has not contested this finding.  As all benefits sought on 
appeal regarding the claimed skin disorders has been granted, 
the Board finds that the issue of entitlement to service 
connection for chloracne and skin disorders, to include 
presumptive service connection due to exposure to toxic 
herbicides, is no longer in appellate status.


FINDINGS OF FACT

1.  The veteran in this case served on active duty from July 
1967 to May 1970.

2.  On April 7, 2006, prior to the promulgation of a decision 
in the appeal, the Board received notification from the 
appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2005).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2005).  The appellant, 
through his authorized representative, has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




		
P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


